         Case 1:19-cv-02239-PGG Document 33 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOAN LOGUE,

                          Plaintiff,
                                                                ORDER
            - against -
                                                           19 Civ. 2239 (PGG)
WHOLE FOODS MARKET GROUP, INC.,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that there shall be a conference in this matter on March

3, 2021 at 9:30 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

              It is further ORDERED that the deadline to complete discovery is extended to

February 1, 2021 for purposes of conducting the depositions of Whole Foods employees Adonis

Dingle and Marlon Madramootoo.

Dated: New York, New York
       December 7, 2020
